DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: reference numeral 110 is set forth a designating the left die surface [figure 3] and the lower die surface [pg. 9 line 6].  
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “114” has been used to designate both lower die and cavity.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 104.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, the claim states “providing a metal profile blank which is configured as a hollow-chamber profile” in line 3, it is unclear if this metal profile blank is in addition to the metal profile blank set forth in the preamble or if the limitation is intending to refer to the metal profile blank of the preamble. For examination purposes the limitation is being interpreted as referring to the profile blank of the preamble. 
The claim states “closing the pressing tool further in the main direction, compression having the effect that the at least one end region of the element of the profile blank is deformed...” this renders the claim indefinite since it is unclear if the compression is a result of the closing of the pressing tool or if the compression is an additional action within the method. 
The claim states “surface of the pressing tool” in line 19 and “surfaces of the at least one end region of the element of the profile to be calibrated” in line 20, it is unclear if these surfaces are intending to refer to the same surfaces that were previously set forth in the claim or if the limitation is intending to set forth additional separate surfaces of the pressing tools and profile blank then the ones previously set forth in step c. Clarification and/or correction is required.
The claim states “wedge-like limbs” and “wedge-like dies” in lines 21 and 22, the phrase "-like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
The claim states “the wedge-like limbs being supported in this case on supporting or mating elements”, it is unclear what is encompassed within the phrase “in this case”. Specifically, is the recitation following the phrase optional or is it a suggestion of possible structure by other similar structural elements are also encompasses therein. Clarification and/or correction is required.
The claim states “at least one hollow chamber of the profile blank” in line 24, this renders the claim indefinite since the claim previously sets forth “a hollow chamber profile” which implies a single hollow chamber, therefore it is unclear how there could be multiple (the phrase at least one encompasses one or more) hollow chambers within a hollow chamber profile. 
The claim states “closing the pressing tool further in the secondary direction, the moving of the wedge-like limbs of the drive element of the pressing tool against the wedge-like dies of the pressing tool having the effect that the profile blank is subjected to plastic deformation, generated as a result of compression in the main or secondary direction”, this renders the claim indefinite since it is unclear how a movement of the pressing tool in the secondary direction would case a compression in the main direction when the main direction is defined as being perpendicular to the secondary direction. Clarification and/or correction is required.
The claim states “removing the profile blank which has now been calibrated to the final profile” in line 33, there appears to be insufficient antecedent basis for the limitation “the final profile”. Additionally, it is unclear if the final profile is referring to the hollow chamber profile with at least one solid wall or is the final profile comprised of different structural characteristics. Clarification and/or correction is required.
With regards to claim 2, the claim state “a profile blank” it is unclear if this limitation is intending to refer to the profile blank of claim 1 or if it is introducing a new profile blank. For examination purposes the limitation is being interpreted as referring to the profile blank set forth in claim 1. 
With regards to claim 3, the claim states “a lubricant is applied between the surfaces of the pressing tool that make contact during the compression” it is unclear which surfaces are being referred to. Specifically, is it referring to the surfaces that contact the blank in the main direction, or the surfaces that contact the blank in the secondary direction or is it referring to both sets of surfaces. Clarification and/or correction is required. 
With regards to claim 5, the claim states “plate-like profile blank” in line 2, the phrase "-like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
The phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The claim states “the profile blank used is a flat or plate-like profile blank” this renders the claim indefinite since claim 1 sets forth the profile blank is configured as a hollow-chamber profile; therefore it is unclear how a the profile blank be flat or a plate and also have a hollow chamber profile. 
With regards to claim 6, the claim state “a profile blank” it is unclear if this limitation is intending to refer to the profile blank of claim 1 or if it is introducing a new profile blank. For examination purposes the limitation is being interpreted as referring to the profile blank set forth in claim 1. 
The phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
With regards to claim 7, the claim states “with at least one inner tool” it is unclear if the at least one inner tool is in addition to the floating mandrel previously set forth in claim 1 or if the at least one inner tool is intending to refer to the floating mandrels of claim 1. Clarification and/or correction is required. For examination purposes the at least one inner tool is being interpreted as referring to the floating mandrel of claim 1.
The phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
With regards to claim 8, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
With regards to claim 9, the claim states “a pressing tool for calibration of a metal profile blank, which is configured as a hollow-chamber profile, by a method as claimed in claim 1” this renders the claim indefinite since the claim is directed to an apparatus however the body of the claim is absent of any structure to define the apparatus. The reference to claim 1 does not provide any positively recited structural elements since claim 1 is directed to a method. Clarification and/or correction is required. 
	Examiner notes that no art has been applied to claims 3 and 5 because “where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art” [see MPEP 2173.06.II].
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1-2, 4 and 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gotthelf et al (US 2019/0091745).
In reference to claim 1, as best understood, Gotthelf discloses a method for calibrating a metal profile blank which is configured as a hollow chamber profile and which has at least one solid wall, comprising
providing a metal profile blank which is configured as a hollow chamber profile and which has at least one element with a longitudinal extend, a transverse extent and a vertical extent,
inserting at least one end region of the element of the profile blank into a cavity of an open pressing tool (200), 
closing the pressing tool in such a way that surfaces of the pressing tool are displaced in a main closing direction perpendicular to the longitudinal extent of the profile blank until that come to lie against a pair of surfaces, which are situated opposite one another at a distance, of the at least one end region of the element of the profile blank to be calibrated, 
closing the pressing tool further in the main direction, compression having the effect that the at least one end region of the element of the profile blank is deformed and the element of the profile blank is bent [see paragraph 0051], 
closing the pressing tool in a secondary direction perpendicular to the main direction and to the longitudinal extent of the profile blank until surfaces of the pressing tool come to lie against surfaces of the at least one end region of the element of the profile blank to be calibrated, wedge limbs (250, 260) of a drive element of the pressing tool comping into engagement with wedge dies (236, 246) of the pressing tool and the wedge limbs being supported in this case on supporting elements, a floating mandrel (231, 232, 241, 242) being inserted into at least one hollow chamber of the profile blank,
closing the pressing tool further in the secondary direction, the moving of the wedge limbs of the drive element of the pressing tool against the wedge dies of the pressing tool having the effect that the profile blank is subjected to plastic deformation, generated as a result of compression, in the secondary direction so as to reduce or eliminate the bending generated in first step compression step [see paragraphs 0052-0053], 
opening the pressing tool (200), and
removing the profile blank which has been calibrated to the final profile [see paragraphs 0051-0053; figure 2].
In reference to claim 2, Gotthelf et al further discloses the profile blank is composed of an extruded aluminum alloy [see paragraph 0049].
In reference to claim 4, Gotthelf et al further discloses during the plastic deformation of the at least one element, over calibration is performed which compensates for an elastic spring-back action of the element. 
In reference to claim 6, Gotthelf et al further discloses the profile blank (100) with at least one hollow chamber has a rectangular profile cross section, as seen in figure 1.
In reference to claim 7, the pressing tool (200) is a pressing tool with at least one inner tool (mandrel 231, 232, 241, 242), which is introduced at least 50 mm into the end region of the at least one hollow chamber of the profile blank prior to the compression [see paragraph 0019].
In reference to claim 8, Gotthelf et al further discloses both the height and the width of the end region of the hollow-chamber profile blank decreases by at least 0.2 percent.
In reference to claim 9, as best understood, Gotthelf et al discloses a pressing tool (200) for calibration of a metal profile blank, which is configured as a hollow chamber profile (100).

2.	Claim(s) 1, 6, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tong (CN 109175014A).
In reference to claim 1, as best understood, Gotthelf discloses a method for calibrating a metal profile blank which is configured as a hollow chamber profile and which has at least one solid wall, comprising
providing a metal profile blank (10) which is configured as a hollow chamber profile and which has at least one element with a longitudinal extend, a transverse extent and a vertical extent,
inserting at least one end region of the element of the profile blank into a cavity of an open pressing tool (100) [see figure 3], 
closing the pressing tool in such a way that surfaces of the pressing tool (102-105, 101) are displaced in a main closing direction perpendicular to the longitudinal extent of the profile blank until that come to lie against a pair of surfaces, which are situated opposite one another at a distance, of the at least one end region of the element of the profile blank to be calibrated, 
closing the pressing tool further in the main direction, compression having the effect that the at least one end region of the element of the profile blank is deformed and the element of the profile blank is bent, 
closing the pressing tool in a secondary direction perpendicular to the main direction and to the longitudinal extent of the profile blank until surfaces of the pressing tool come to lie against surfaces of the at least one end region of the element of the profile blank to be calibrated, wedge limbs (194) of a drive element of the pressing tool comping into engagement with wedge dies (193) of the pressing tool and the wedge limbs being supported in this case on supporting elements, a floating mandrel (163) being inserted into at least one hollow chamber of the profile blank,
closing the pressing tool further in the secondary direction, the moving of the wedge limbs of the drive element of the pressing tool against the wedge dies of the pressing tool having the effect that the profile blank is subjected to plastic deformation, generated as a result of compression, in the secondary direction so as to reduce or eliminate the bending generated in first step compression step, 
opening the pressing tool, and
removing the profile blank which has been calibrated to the final profile [see pg. 7 5th paragraph-pg. 8 1st paragraph; figures 3-4 and 8].
In reference to claim 6, Tong further discloses the profile blank (10) with at least one hollow chamber has a rectangular profile cross section, as seen in figure 1.
In reference to claim 7, the pressing tool is a pressing tool with at least one inner tool (163), which is introduced at least 50 mm into the end region of the at least one hollow chamber of the profile blank prior to the compression [see figure 3].
In reference to claim 8, both the height and the width of the end region of the hollow-chamber profile blank decreases by at least 0.2 percent.
In reference to claim 9, as best understood, Tong discloses a pressing tool [see figure 3] for calibration of a metal profile blank, which is configured as a hollow chamber profile (10).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Debra M Sullivan/
Primary Examiner, Art Unit 3725